No. 12637


                       I N THE SUPREME COURT
                    OF THE STATE OF M N A A
                                     OTN




REX BEACH,

                                             P l a i n t i f f and A p p e l l a n t

                               -vs-

DESTINATION ENTERPRISES, I N C .            ,
                                             D e f e n d a n t and Respondent



                         APPELLANT'S BRIEF




   On Appeal from t h e D i s t r i c t C o u r t o f t h e E i g h t e e n t h
       J u d i c i a l D i s t r i c t of t h e S t a t e o f Montana,
                i n and f o r t h e County of G a l l a t i n




APPEARANCES :                                                    APR 16 1974
        ALLEN L. McALEAR
        #3 S t o r y Block                                GLERK QF SUPREME COURT
                                                             STATE OF MONTANA
        Bozeman, Montana
                      A t t o r n e y f o r P l a i n t i f f and A p p e l l a n t


         BROWN & GILBERT
         G a l l a t i n Block S u i t e 5
         40 E a s t Main
         Bozeman, Montana
                      A t t o r n e y s f o r D e f e n d a n t and Respondent
                                          INDEX

                               TABLE OF CONTENTS

                                                                                  PAGE

STATEMENT OF ISSUES PRESENTED FOR REVIEW........                                    1

STATEMENT OF THE CASE...........................                                    2

   1.     STATEMENT OF THE FACTS....................                                2

ARGUMENT........................................                                    3

   SUMMARY......................................
                                         8
CERTIFICATE OF MAILING..........................                                   10


                                   TABLE OF CASES

Alamance I n d u s t i r i e s , I n c . v. F i l e n e 1 s
  ( C A l s t , 1961) 291 F2d 142, 145, 4 FR
  Serv2d 41a.24, Case l............ .............                                   8
Anderson Nat. Bank v L u c k e t t , 321 US
  233, 246, 88 L e d 692, 705, 64 S C t
  599, 1 5 1 A R 824.
              L                  .............................                      4
Cremer v s . B r a a t e n , 1 5 1 Mont. 1 8 438 P. 2d. 553.                        7
E l d r i d g e v. I d a h o S t a t e P e n i t e n t i a r y
    54 I d a h o 213, 30 Pac. ( 2 d ) , 781, 784..                     ........     6

F e d e r a l D e p o s i t I n s . Corp. v s L o t s c h ,
   3 FRD 4 6 4 .     ....................................                           8
Harnmond P a c k i n g Co. v. A r k a n s a s , 212 US
   322, 53 L e d 530, 29 S C t 370, 15 Ann Cas 645.                                 4
Hoveg v E l l i o t t , 167 U 409, 42 L ed 215,
                             S
              ...................................
  1 7 S C t 841
Huffmaster v. United S t a t e s . C i t e a s
  186 F.Supp. 120 ( 1 9 6 0 ) . . . . . ......,............
J a n g u l a v s . U n i t e d S t a t e s Rubber Co.,
    1 4 9 Mont. 241, 425 P.2d 3 1 9 . . . . . . . . . . . . . . . . . . .
                           INDEX

CASES CITED (CONT.)                                  PAGE
Jarva vs US. 280 F 2 892  ....................... 5. 8
Kujich vs . Lillie. 127 Mont . 125.
  260 P2d 383 .................................      6
Link v . Wabash R . Co., 370 US 626.
  8 L ed 2d 734. 82 S Ct 1386 ..................     3
Smotherman vs . Christianson 59 Mont .
  212. 195 Pac. 1106 ........................... 4
Societe Internationale v . Brownell.
  78 S ct 1078. 357 US 197 2 L Ed . 1255........ 4
State ex rel. Johnstone v . District Court.
  132 Mont . 377. 319 P.28 957.................. 7
State Savings Bank v . Albertson et al.,
  39 Mont . 414. 102 Pac . 62,,
                            9,.,     .......5
                                      ........      6. 7
Sykes vs . US. 290 F 2 555......................  5 8
                                                   .
Wright v . Howe. 46 Utah 588. 150 Pac .
  956. L.R.A. 1916B. 1104...................... 7

                       STATUTES CITED
Court Rules of District Eighteen.
  Rule 7.......................................          7
Montana Rules of Civil Procedure.
  Rule 37 ......................................         4
  Rule 41(b) ...................................1.3.5.       6



2B Barron
2B Barron
            .       TEXTS AND AUTHORITIES
                                   .............
                Holtzoff. Rule 41 $917
            Holtzoff. 144 5918...............,.
            &
                                                         5
                                                         5
31 Federal Rules Decisions 619 .................         4
Moore on Federal Procedure. Rule 41(b). 1118(c) .        5
                                    No. 12637
                          I N THE SUPREME COURT

                       OF THE STATE OF M N A A
                                        OTN




REX BEACH,
                                                P l a i n t i f f and A p p e l l a n t




DESTINATION ENTERPRISES, I N C . ,
                                                 D e f e n d a n t and Respondent


                              APPELLANT'S BRIEF


      STATEMENT OF ISSUES PRESENTED FOR REVIEW


     The q u e s t i o n s p r e s e n t e d a r e :

A.   Can a D i s t r i c t C o u r t d i s m i s s a n a c t i o n f o r f a i l u r e

     t o p r o s e c u t e u n d e r 41(b) M C w i t h o u t n o t i c e t o t h e
                                            RP

     plaintiff?
B.   Can t h e D i s t r i c t C o u r t d i s m i s s a c o m p l a i n t f o r
     f a i l u r e t o p r o s e c u t e u n d e r 41(b) M C w i t h o u t a
                                                          RP
     showing of p r e j u d i c e t o t h e d e f e n d a n t ?

C.   S h o u l d t h e p l a i n t i f f and d e f e n d a n t ' s a c t i o n s b o t h
     be reviewed i n determining whether t h e a c t i o n

     should be dismissed?

D.   Can t h e c o u r t v i o l a t e i t s own r u l e s a s t o dismissal
     f o r f a i l u r e t o prosecute?
                           STATEMENT OF THE CASE
1.    STATEMENT OF THE FACTS :
        Complaint was f i l e d August 1 0 , 1970 i n t h e E i g h t -
e e n t h J u d i c i a l D i s t r i c t f o r G a l l a t i n County.       The firm
o f S t . C l a i r , S t . C l a i r , H i l l e r & Benjamin o f I d a h o
F a l l s , I d a h o were a t t o r n e y s f o r t h e p l a i n t i f f j o i n i n g
t h e f i r m o f Berg, Angel, A n d r i o l o & Morgan a s l o c a l
counsel.
        Summons was i s s u e d and was s e r v e d on t h e defen-
d a n t s ' c o r p o r a t i o n s e c r e t a r y on August 11, 1970.              The
d e f e n d a n t s c o r p o r a t i o n a p p e a r e d by I t s a t t o r n e y f i l i n g
a Motion t o D i s m i s s on September 23, 1970.
        On October 5, 1970 t h e d e f e n d a n t s 1 Motion t o D i s -
m i s s was o v e r r u l e d and t h e d e f e n d a n t was a l l o w e d twenty
( 2 0 ) days w i t h i n which t o answer o r f u r t h e r p l e a .
        The d e f e n d a n t was i n d e f a u l t f o r n e a r l y s e v e n t e e n
( 1 7 ) months and t h e n on March 1 7 , 1972 i n a q u i e t t i t l e
a c t i o n a g a i n s t t h e same d e f e n d a n t t h e p l a i n t i f f w a s
p r e s e n t b u t r e p r e s e n t e d by o t h e r a t t o r n e y s .   The de-
f e n d a n t ' $ a t t o r n e y i n open c o u r t moved t h e c o u r t t o
dismiss the i n s t a n t action f o r f a i l u r e t o prosecute
which was a l l o w e d by t h e c o u r t and n o t e d by m i n u t e
entry.       A f t e r change o f c o u n s e l t h i s p l a i n t i f f 's a t -

t o r n e y moved t h e c o u r t f o r r e i n s t a t e m e n t o f t h e c a u s e
on August 21, 1973.                 It was d e n i e d on September 6 , 1973
and t h i s a p p e a l f o l l o w s from t h a t o r d e r .
        It may a l s o a p p e a r t h a t t h e c o r p o r a t i o n f i l e d a

Chapter X I r e o r g a n i z a t i o n i n bankruptcy on November 2 ,
1972

                                      ARGUMENT

A.    CAN A DISTRICT COURT DISMISS A N A C T I O N FOR FAILURE
      T PROSECUTE U D R 41(b) M C WITHOUT NOTICE T
       O             NE         RP                        O
      THE PLAINTIFF?
        I n v o l u n t a r y d i s m i s s a l i s governed by Rule 4 1 ( b )
M C which i s t h e same as t h e F e d e r a l r u l e s and which
 RP
provides :
              " ( b ) I n v o l u n t a r y Dismissal: E f f e c t t h e r e o f .
           For f a i l u r e of t h e p l a i n t i f f t o p r o s e c u t e o r
           t o comply w i t h t h e s e r u l e s o r any o r d e r o f
           c o u r t , a d e f e n d a n t may move f o r d i s m i s s a l o f
           a n a c t i o n o r o f any c l a i m a g a i n s t him."
Link v. Wabash R. Co.,                370 U 626, 8 L ed 2d 734, 82
                                           S
  S C t 1386.
        T h i s c a s e had been on a p p e a l and a d i s m i s s a l was
d e l i v e r e d and i t was t h e o l d e s t c a s e on t h e t r i a l c a l -
endar.       The p l a i n t i f f ' s a t t o r n e y t e l e p h o n e d and s a i d
h e could n o t a t t e n d a p r e t r i a l c o n f e r e n c e and t h e
c o u r t h e l d t h a t no f u r t h e r n o t i c e would b e r e q u i r e d t o
d i s m i s s t h e a c t i o n b u t even t h a t c a s e n o t e d t h a t due
p r o c e s s must b e a f f o r d e d t h e p l a i n t i f f .
               "Nor does t h e absence o f n o t i c e as t o t h e
           p o s s i b i l i t y of dismissal o r t h e f a i l u r e t o
           h o l d an a d v e r s a r y h e a r i n g n e c e s s a r i l y r e n d e r
           such a d i s m i s s a l v o i d . It i s t r u e , o f c o u r s e ,
           t h a t ' t h e fundamental requirement o f due pro-
          c e s s i s a n o p p o r t u n i t y t o b e h e a r d upon such
          n o t i c e and p r o c e e d i n g s as a r e adequate t o s a f e -
          guard t h e r i g h t f o r which t h e c o n s t i t u t i o n a l
          p r o t e c t i o n i s invoked.'        Anderson Nat. Bank
          v L u c k e t t , 321 U 233, 246, 88 L e d 692, 705,
                                    S
          64 S C t 599, 151 ALR 824."
       That c a s e h a s been c r i t c i z e d however and i n 3 1
FRD 619 J u s t i c e Black and J u s t i c e Douglas recommended
an amendment t o r e q u i r e n o t i c e t o t h e p l a i n t i f f .
              "As pointed out i n t h e d i s s e n t , p l a i n t i f f
          had been s e v e r e l y i n j u r e d , and a f a i r system
          o f j u s t i c e s h o u l d n o t have p e n a l i z e d him
          because h i s lawyer, t h r o u g h n e g l e c t o r any
          o t h e r r e a s o n , f a i l e d t o a p p e a r when o r d e r e d . "
S o c i e t e I n t e r n a t i o n a l e v. Brownell, 78 S C t 1078, 357
   U 197 2 L Ed. 1255.
    S
       Power t o d i s m i s s under Rule 37 (Discovery ~ e f u s a l )
has been h e l d t o r e q u i r e n o t i c e and a h e a r i n g .
              "The p r o v i s i o n s o f Rule 37 which a r e h e r e
          i n v o l v e d must be r e a d i n l i g h t of t h e pro-
          v i s i o n s o f t h e F i f t h Amendment t h a t no per-
          son s h a l l b e d e p r i v e d of p r o p e r t y w i t h o u t
          due p r o c e s s of law, and more p a r t i c u l a r l y
          a g a i n s t t h e o p i n i o n s o f t h i s Court i n
          Hovey v E l l i o t t , 167 U 409, 4 2 L ed 215,
                                                S
          17 S C t 841, and Hammond Packing Co. v.
          Arkansas, 212 US 322, 53 L ed 530, 29 S C t
          370, 1 5 Ann Cas 645. These d e c i s i o n s es-
          tablish that there are constitutional
          l i m i t a t i o n s upon t h e power of c o u r t s , even
          i n a i d o f t h e i r own v a l i d p r o c e s s e s , t o
          dismiss an a c t i o n without affording a
          p a r t y t h e o p p o r t u n i t y f o r a h e a r i n g on t h e
          m e r i t s of h i s cause."
Smotherman vs. C h r i s t i a n s o n , 59 Mont. 212, 195 Pac.
  1106.
              "It may o r may n o t be t r u e t h a t p l a i n t i f f ,
          w i t h o u t s u f f i c i e n t c a u s e , f a i l e d t o pro-
          secute t h i s a c t i o n with reasonable diligence.
          The r e c o r d does n o t c o n t a i n a n y t h i n g which
          r e f l e c t s upon t h e s u b j e c t . I f he d i d s o
          f a i l , then application t o dismiss f o r t h a t
          r e a s o n would have b e e n p r o p e r , b u t such
          a p p l i c a t i o n would n o t b e grounded upon sec-
          t i o n 6714, above. ( S t a t e S a v i n g s Bank v.
          A l b e r t s o n , 39 Mont. 4 1 4 , 102 Pac. 6 9 2 . ) "
2B B a r r o n & H o l t z o f f , Rule 4 1 $917.

              "Indeed t h e r e a r e c o n s t i t u t i o n a l l i m i t a -
          t i o n s upon t h e power o f a c o u r t , even i n
          a i d o f i t s own v a l i d p r o c e s s e s , t o d i s m i s s
          an a c t i o n w i t h o u t a f f o r d i n g a p a r t y t h e
          o p p o r t u n i t y f o r a h e a r i n g on t h e merits o f
          h i s cause."

Moore on F e d e r a l P r o c e d u r e , Rule 4 1 ( b ) , 1 1 8 ( c ) .
2B B a r r o n & H o l t z o f f , 1 4 4 $918.

              "It has b e e n s a i d on t h e one hand t h a t
          dismissal w i l l n o t b e o r d e r e d u n l e s s t h e r e
          h a s been p r e j u d i c e t o t h e d e f e n d a n t , and on
          t h e o t h e r t h a t i f t h e delay i s unreasonable,
          p r e j u d i c e w i l l b e presumed. P r o b a b l y t h e
          sound answer i s t h a t t h e d e f e n d a n t need n o t
          show p r e j u d i c e , b u t t h a t t h e c o u r t w i l l con-
          s i d e r t h e p r e j u d i c e , i f any t o t h e d e f e n d a n t
          i n determining whether t o excuse p l a i n t i f f ' s
          failure."

B.    CAN THE DISTRICT COURT DISMISS A COMPLAINT FOR
      FAILURE TO PROSECUTE UNDER 4 1 ( b ) MRCP WITHOUT A
      SHOWING OF PREJUDICE TO THE DEFENDANT?
J a r v a v s . U S , 280 F 2 892.
               " O f c o u r s e , t h e c a s e may b e d i f f e r e n t i f
           t h e government s u f f e r e d some p a r t i c u l a r
           p r e j u d i c e i n t h e p e r i o d J u n e 2 9 , t o August 13,
           1959. I f such p r e j u d i c e i s c l a i m e d , some
           proof should be offered."
Sykes v s . US, 290 F 2 555.
               "The e x c u s e s of c o u n s e l f o r n o t p r e s s i n g
           t h e c a s e a r e n o t t o o good, b u t t h e r e i s no
           e v i d e n c e o f i n t e n t t o abandon t h e c a s e . And
           t h e p o l i c y o f t h e law i s t o t r y c a s e s on t h e i r
        m e r i t s . Dismissal i s what c o u n s e l d e s e r v e s .
        The c l i e n t d e s e r v e s a l i t t l e b e t t e r . . .
        if t h e government can show some p a r t i c u l a r
        p r e j u d i c e s u f f e r e d i n t h e s i x months and 28
        days i n q u e s t i o n , t h e n t h e d i s t r i c t c o u r t i s
        a t l i b e r t y t o a g a i n c o n s i d e r whether t h e
        a c t i o n s h o u l d be dismissed."

C.   SHOULD THE PLAINTIFF AND DEFENDANTS1 ACTIONS BOTH
     BE REVIEWED I N DETERMINING WHETHER THE ACTION
     SHOULD BE DISMISSED?
Huffmaster v. United S t a t e s .            C i t e as 186 F.Supp.               120
  (1960).
            "On a p p e a l , Judge Medina s a i d , i n a cogent
        p r e s e n t a t i o n o f t h e law, t h a t t h e c r u c i a l
        t e s t under Rule 41(b) i s whether t h e r e h a s
        been r e a s o n a b l e d i l i g e n c e i n t h e p r o s e c u t i o n
        of t h e a c t i o n , b u t t h a t l a c k o f p r e j u d i c e t o
        d e f e n d a n t may be c o n s i d e r e d i n c a s e s o f moder-
        a t e o r e x c u s a b l e n e g l e c t . The a p p l i c a t i o n
        o f Rule 41(b) i s d i s c r e t i o n a r y w i t h t h e
        C o u r t , and t h e r e a r e no r i g i d time l i m i t s
        which e s t a b l i s h l a c k o f due d i l i g e n c e when
        t h e y a r e exceeded."
Kujich v s . L i l l i e , 127 Mont. 125, 260 P 2d 383.
            "It would a p p e a r t h a t t h e f a c t s s o s e t
        f o r t h i n p l a i n t i f f l s counter a f f i d a v i t s ,
        s t a n d i n g u n c o n t r o v e r t e d , amply r e f u t e any
        showing of p r e j u d i c e claimed t o have been
        suffered b y t h e d e f e n d a n t b y r e a s o n o f n o t
        h a v i n g d i s p o s e d o f h i s demurrers more ex-
        p e d i t i o u s l y and f o r n o t h a v i n g r e q u i r e d
        d e f e n d a n t ta answer t h e c o m p 2 a i n t s ' ~ o h a t
                                                                        t
        t h e a c t i o n s would s o o n e r become a t i s s u e
        and ready f o r t r i a l .
              Mere l a p s e of t i m e i s n o t s u f f i c i e n t i n
        i t s e l f t o j u s t i f y d i s m i s s a l of t h e a c t i o n s ,
        S t a t e Savings Bank v. A l b e r t s o n , 39 Mont.
        4 1 4 , 102 Pac. 692; E l d r i d g e v. Idaho S t a t e
        P e n i t e n t i a r y , 54 Idaho 213, 30 Pac. ( 2 d ) ,
        781, 784...
              Defendant was p r i v i l e g e d t o n o t i c e h i s
        demurrers f o r h e a r i n g b u t t h i s he d i d n o t
        do n o t w i t h s t a n d i n g t h a t he had t h e same
        right t o press the actions f o r t r i a l as
         had t h e p l a i n t i f f s . Wright v. Howe, 46
         Utah 588, 150 Pac. 956, L.R.A. 1916B, 1 1 0 4 . "
S t a t e Savings Bank v. A l b e r t s o n e t a l . , 39 Mont. 4 1 4 ,
    102 Pac. 692.
             " E v i d e n t l y c o u n s e l r e l i e d s o l e l y upon t h e
         f a c t , a p p a r e n t from t h e f i l e s and r e c o r d s
         o f t h e d i s t r i c t c o u r t and w i t h i n t h e know-
         l e d g e o f t h e c o u r t , t h a t t h e a c t i o n had been
         pending s i n c e t h e f i l i n g of t h e complaint on
         J u l y 31, 1903, and deemed t h e l a p s e o f t i m e
         s u f f i c i e n t t o move t h e c o u r t ' s d i s c r e t i o n .
         Mere l a p s e o f time i s n o t s u f f i c i e n t i n i t s e l f
         t o j u s t i f y a dismissal."
Cremer vs. B r a a t e n , 151 Mont. 1 8 , 438 P. 2d 553.
             " P l a i n t i f f a r g u e s t h a t t h e a c t i o n could
         n o t b e d i s m i s s e d as defendant has shown no
         i n j u r y by t h e d e l a y . When a p l a i n t i f f h a s
         s l e p t on h i s cause f o r o v e r twelve y e a r s
         t h e law presumes i n j u r y and p l a c e s t h e
         burden on t h e p l a i n t i f f t o show good c a u s e
         f o r t h e d e l a y . S t a t e e x r e l . J o h n s t o n e v.
         D i s t r i c t C o u r t , 132 Mont. 377, 319 P. 2d
         957."
J a n g u l a v s . United S t a t e s Rubber Co., 149 Mont. 2 4 1 ,
    425 P. 2d 319.
             "There i s s t r e n g t h i n a p p e l l e e ' s argument
         t h a t i t might b e p r e j u d i c e d by t h e p a s s a g e
         o f t i m e ; b u t t h i s argument i s n o t s u f f i c i e n t l y
         supported f a c t u a l l y t o overbalance t h e cer-
         tainty of p r e j u d i c e t o a p p e l l a n t i f d e p r i v e d
         e n t i r e l y of a r e t r i a l as a u t h o r i z e d by o u r
         previous decision."

D.   CAN THE COURT VIOLATE ITS OWN RULES A TO DISMISSAL
                                          S
     FOR FAILURE TO PROSECUTE?

       I w i l l ask t h i s court t o t a k e j u d i c i a l n o t i c e of
D i s t r i c t E i g h t e e n Rule 7 o f Court Rules which p r o v i d e s :
            "Any c a s e passed t w i c e on j u r y o r judge
         s e t t i n g w i l l be d i s m i s s e d by t h e Judge f o r
         want o f p r o s e c u t i o n . There w i l l be no f o r -
          ma1 d i s m i s s a l c a l e n d a r . Any lawyer w i s h i n g
          t o ' s a v e ' such a c a s e passed t w i c e must f i l e
          w i t h i n f i v e ( 5 ) days a motion f o r good c a u s e
                            ."
          t o t h a t e f f e c t and s e t i t f o r h e a r i n g b e f o r e
          t h i s Court
The Court Rules have formed t h e b a s i s f o r d i s m i s s a l .
J a r v a vs. U ( s u p r a ) and Sykes v s . US ( s u p r a )
               S
       However i n t h o s e c a s e s and i n t h e f o l l o w i n g c a s e
mere v i o l a t i o n o f a r u l e h a s n o t , p e r s e , e n t i t l e d t h e
c o u r t t o d i s m i s s t h e law s u i t .
F e d e r a l Deposit I n s . Corp. v s . Lotsch, 3 FRD 464.
               "There was o v e r one y e a r w i t h o u t proceed-
           i n g s i n v i o l a t i o n o f Rule 2 4 o f D i s t r i c t
           Court.
                 A d i s m i s s a l was r e v e r s e d w i t h d e f e n d a n t s t
           r i g h t t o r e q u e s t a s e p a r a t e t r i a l and p l a i n -
           t i f f t i m e t o comply."

Alamance I n d u s t r i e s , I n c . v. F i l e n e 1 s ( C A l s t b 1961)
  291 F2d 1 4 2 , 145, 4 FR Serv2d 41a.24, Case 1.
         "Courts e x i s t t o s e r v e t h e p a r t i e s , and n o t
          t o s e r v e themselves, o r t o p r e s e n t a r e c o r d
          w i t h r e s p e c t t o d i s p a t c h of b u s i n e s s . Com-
          p l a i n t s h e a r d as t o t h e law's d e l a y s a r i s e
          because t h e d e l a y has i n j u r e d l i t i g a n t s ,
          n o t t h e c o u r t s . For t h e c o u r t t o c o n s i d e r
          e x p e d i t i o n f o r i t s own sake ' r e g a r d l e s s '
          o f t h e l i t i g a n t s i s t o emphasize secondary
          c o n s i d e r a t i o n s o v e r primary."

                                         SM AY
                                         U MR
       The p l a i n t i f f made a t i m e l y f i l i n g o f h i s complaint
and s e r v e d t h e summons t h e n e x t day.                A l l delays a f t e r

t h a t time were occasioned b y t h e d e f e n d a n t s 1 f a i l u r e
t o bring the matter t o issue.                     The p l a i n t i f f was i n -
volved i n o t h e r l i t i g a t i o n w i t h t h e same d e f e n d a n t and
h i s o n l y a c t of ommission was h i s f a i l u r e t o d e f a u l t
t h e defendant.          A d i f f e r e n t a t t o r n e y was h a n d l i n g a

q u i e t t i t l e c a s e a g a i n s t t h e d e f e n d a n t and t h e p l a i n -
t i f f ' s a t t o r n e y s o f r e c o r d i n t h i s c a s e were n o t n o t i -

f i e d n o r p r e s e n t i n t h e courtroom when t h e d e f e n d a n t ' s
a t t o r n e y v o c a l l y moved t o d i s m i s s .     The r e c o r d shows
no evidence o f damage o r p r e j u d i c e t o t h e d e f e n d a n t .
Mere d e l a y i s n o t c o n c l u s i v e p r o o f o f l a c k o f prosecu-
t i o n u n l e s s t h e d e l a y i s e x c e e d i n g l y long.       If the

d e f e n d a n t d e s i r e d t o t e r m i n a t e t h i s a c t i o n a g a i n s t him
he was e q u a l l y r e s p o n s i b l e f o r b r i n g i n g t h e m a t t e r t o
i s s u e and t r i a l and h a v i n g t h e m a t t e r d i s p o s e d o f .
        W do n o t mean t o i n f e r t h a t t h e p l a i n t i f f ' s
         e
Idaho c o u n s e l o r l o c a l c o u n s e l i n any way were n e g l i -
g e n t i n t h e i r d u t i e s ; however t h e p l a i n t i f f c e r t a i n l y
c o u l d n o t f i l e h i s own n o t i c e o f i n t e n t i o n t o e n t e r
d e f a u l t when he was r e p r e s e n t e d by a n a t t o r n e y and t h e
p e n a l t y of d i s m i s s i n g a $26,000. l a w s u i t i s a h a r s h
one t o a p l a i n t i f f whose c l a i m i s now b a r r e d by t h e
f i v e year s t a t u t e of l i m i t a t i o n s f o r accounts.
        The c o u r t has a n o b l i g a t i o n and d e s i r e t o c l e a r
i t s own docket b u t a t t o r n e y s have a r i g h t t o r e l y on
t h e l o c a l p r a c t i c e and r u l e s b e i n g followed.            This
m a t t e r was n e v e r s e t f o r t r i a l s o i t n e v e r h a s been
p a s s e d o v e r t w i c e as l o c a l r u l e s r e q u i r e b e f o r e d i s -
missal.
                                                 Respectfully submitted,
                                                 ALLEN L. McALEAR
                                                 # 3 S t o r y Block
                                                 Bozeman, Montana
                                             /    \   r




                                                 Attorney f o r P l a i n t i f f
                                                   and ~ p ~ e l l a n t


                           CERTIFICATE OF MAILING

        I, ALLEN L. McALEAR, a t t o r n e y f o r t h e p l a i n t i f f

and a p p e l l a n t i n t h e above e n t i t l e d m a t t e r , h e r e b y
c e r t i f y t h a t on t h i s 1 5 t h day o f A p r i l , 1974, I

s e r v e d t h e f o r e g o i n g APPELLANT'S BRIEF upon t h e d e f e n -
d a n t and r e s p o n d e n t by d e p o s i t i n g a f u l l , t r u e and

c o r r e c t copy t h e r e o f , i n t h e U n i t e d S t a t e s mail, f i r s t

c l a s s postage prepaid, addressed t o t h e i r attorneys

of r e c o r d , p r o s e , a s f o l l o w s :
                           BROWN & GILBERT
                           G a l l a t i n Block S u i t e 5
                           40 East Main
                           Bozernan, Montana 59715